                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    ALBERT JOHNSON,                                                 CIVIL ACTION
        Plaintiff

    VERSUS                                                          NO. 16-16048

    CARGILL, INC., ET AL.,                                          SECTION: “E” (5)
        Defendants


                                     ORDER AND REASONS

        Before the Court is a motion for summary judgment filed by Defendant Diamond

Star Shipping PTE LTD (“Diamond Star”). 1 Plaintiff Albert Johnson opposes the motion. 2

Diamond Star filed a reply. 3 For the reasons that follow, the motion for summary

judgment is GRANTED IN PART and DENIED IN PART.

                                   FACTUAL BACKGROUND

        This is a maritime personal-injury case. Plaintiff Albert Johnson alleges he was

injured when he slipped on spilled grain and fell on the deck of the M/V HERCULES

OCEAN, a foreign flagged, ocean-going, bulk cargo vessel owned by Diamond Star. 4 It is

undisputed that on or about September 24, 2015, the M/V HERCULES OCEAN arrived

at the Westwego facility of Cargill, Inc. (“Cargill”) and docked there for Cargill to load a

cargo of grain into the vessel’s holds. 5 The loading commenced on September 25, 2017

and ended on September 27 at 7:10 a.m. 6 It is undisputed that at some point in the

morning of September 27, 2017, before Cargill completed the loading at 7:10 a.m., grain



1 R. Doc. 70.
2 R. Doc. 73; R. Doc. 78 (Plaintiff’s Supplemental Opposition).
3 R. Doc. 81.
4 R. Doc. 1-3 at 3; R. Doc. 70-2 at 1; R. Doc. 73-2 at 1.
5 R. Doc. 70-2 at 2; R. Doc. 73-2 at 1.
6 R. Doc. 70-2 at 2; R. Doc. 73-2 at 1.


                                                     1
spilled on the deck of the M/V HERCULES OCEAN because of a “plugging event” that

occurred on Cargill’s Buhler No. 2 loading device. 7 The parties do not dispute that Cargill

subcontracted with Plaintiff’s employer, Dockside Linemen, Inc. (“Dockside”), to rake the

cargo, once it was in the vessel’s holds, to even out the piles of grain. 8 It is undisputed that

the Dockside crew boarded the vessel to perform the rake job at 7:30 a.m. on September

27, 2017. 9 The parties do not dispute that the spilled grain was plainly visible on the deck

of the vessel on the morning of September 27, 2017. 10 Plaintiff alleges he slipped and fell

on the spilled grain, suffering severe and debilitating injuries. 11 Diamond Star moves for

summary judgment under Federal Rule of Civil Procedure 56 on the basis that there are

no material facts in dispute, it did not breach any legal duty owed to Plaintiff, and it is

entitled to judgment as a matter of law. 12

                          SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 13 “An issue is material if its resolution could affect the outcome of the action.” 14

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 15 All reasonable inferences are drawn in favor of the non-moving party. 16



7 R. Doc. 70-2 at 2-3; R. Doc. 73-2 at 2-3.
8 R. Doc. 70-2 at 1-2; R. Doc. 73-2 at 1-2.
9 R. Doc. 70-2 at 2; R. Doc. 73-2 at 2.
10 R. Doc. 70-2 at 3; R. Doc. 73-2 at 3.
11 R. Doc. 1-3 at 3.
12 R. Doc. 70.
13 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
14 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
15 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
16 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                  2
There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 17

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 18

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 19 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary



17 Hibernia Nat. Bank   v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell Energy,
Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
18 Celotex, 477 U.S. at 322–24.
19 Id. at 331–32 (Brennan, J., dissenting).


                                                     3
judgment must be denied. 20 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 21 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’” 22 Rule 56 allows a party to move for summary

judgment on all or part of a claim or defense. 23 Partial summary judgment serves the

purpose of “rooting out, narrowing, and focusing the issues for trial.” 24

                                       LAW AND ANALYSIS

        Plaintiff brings a claim against Diamond Star under the Longshore and Harbor

Workers’ Compensation Act, which permits a longshoreman to bring an action against a

vessel owner when his injury is the result of the negligence of the vessel. 25 For a vessel to

be negligent, the vessel must breach a duty it owes to the longshoreman. Generally, “the

primary responsibility for the safety of the longshoremen rests upon the stevedore.” 26

“Once stevedoring operations have begun, the owner has no duty to supervise or inspect



20 See id. at 332.
21 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the
evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
22 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
23 FED. R. CIV. P. 56.
24 See Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d 1408, 1415 (5th Cir. 1993).
25 33 U.S.C. § 905(b).
26 Randolph v. Laeisz, 896 F.2d 964, 970 (5th Cir. 1990).


                                                      4
the work and must only take care to prevent unreasonable hazards.” 27 The United States

Supreme Court’s decision in Scindia Steam Navigation Co. v. De Los Santos, outlines the

three narrow duties a vessel owner owes to a longshoreman once stevedoring operations

commence: (1) the turnover duty; (2) the active control duty; and (3) the duty to

intervene. 28

        I.      Turnover Duty

        The turnover duty establishes the owner’s obligation at the start of the stevedore’s

activities. The turnover duty requires the owner to exercise “ordinary care under the

circumstances to have the ship and its equipment in such condition that an expert and

experienced stevedore will be able by the exercise of reasonable care to carry on its cargo

operations with reasonable safety.” 29 At the turnover point, the owner also must warn the

stevedore of hidden dangers that could not be discovered by the exercise of ordinary

care. 30 However, the owner has no obligation to warn the stevedore of dangers “which are

either: (1) open and obvious or (2) dangers a reasonably competent stevedore should

anticipate encountering.” 31

        It is undisputed that the grain on which Plaintiff slipped and fell was spilled on the

deck of the M/V HERCULES OCEAN at some point in the morning of September 27, 2015,

two days after the M/V HERCULES OCEAN was turned over to Cargill for loading

operations. 32 It also is undisputed that the condition at issue, the grain on the deck of the



27 Landry v. G.C. Constructors, 514 F. App’x 432, 435 (5th Cir. 2013) (quoting Levene v. Pintail Enters.,

943 F.2d 528, 533 (5th Cir.1991)).
28 See Howlett v. Birkdale Shipping Co., S.A., 512 U.S. 92, 98-99 (1994); Scindia Steam Nav. Co. v. De Los

Santos, 451 U.S. 156, 166-79 (1981); Kirksey v. Tonghai Mar., 535 F.3d 388, 391 (5th Cir. 2008).
29 Scindia, 451 U.S. at 167.
30 Id.; Kirksey, 535 F.3d at 392; Levene, 943 F.2d at 533; Theriot v. Bay Drilling Corp., 783 F.2d 527, 535

(5th Cir.1986).
31 Kirksey, 535 F.3d at 392.
32 R. Doc. 70-2 at 2; R. Doc. 73-2 at 2.


                                                    5
M/V HERCULES OCEAN, was open and obvious. 33 The Court finds there are no material

facts in dispute and Diamond Star is entitled to judgment as a matter of law that it did not

breach its turnover duty. The motion for summary judgment filed by Diamond Star is

granted with respect to this claim.

       II.     Active Control Duty

       A vessel owner may be liable under Scindia's active control duty if it actively

involves itself in cargo operations or fails to protect contractors from hazards in areas

under the active control of the vessel.” 34 To determine whether a vessel owner retains

active control, courts in the Fifth Circuit “generally consider ‘whether the area in question

is within the contractor's work area, whether the work area has been turned over to the

contractor, and whether the vessel owner controls the methods and operative details of

the stevedore's work.’” 35

       The parties do not dispute that Cargill was the stevedore loading the vessel and the

entity giving instructions and directions to the Dockside employees during the rake job

on September 27, 2015. 36 No party presents any evidence that Diamond Star controlled

the methods and operative details of the stevedore’s work. The parties do dispute whether

the walkway was within Cargill’s work area and whether Diamond Star turned over

control of the walkway to Cargill. 37 Cargill employee Damien Robinson testified that

Diamond Star’s crew is not involved in the loading process at all. 38 Diamond Star presents

this testimony as evidence that Cargill had total control of the walkway and the grain


33 R. Doc. 70-2 at 3; R. Doc. 73-2 at 3-4.
34 Fontenot v. McCalls Boat Rentals, Inc., 227 F. App’x 397, 403 (5th Cir. 2007).
35 Hudson v. Schlumberger Tech. Corp., 452 F. App’x 528, 535 (5th Cir. 2011) (quoting Fontenot v. United

States, 89 F.3d 205, 208 (5th Cir. 1996)).
36 R. Doc. 70-2 at 2; R. Doc. 73-2 at 2.
37 R. Doc. 70-2 at 2; R. Doc. 73-2 at 1.
38 R. Doc. 70-7 at 6-7.


                                                   6
spilled there as a result of Cargill’s loading operation. 39 Dockside employee Anthony

Welch testified that Cargill cautioned the Dockside employees about the grain on the deck

in its pre-job safety meeting on September 27, 2015. 40 Diamond star argues this shows

the walkway was part of Cargill’s work area and was controlled by Cargill. 41 Chief Officer

Malais, a Diamond Star employee, testified that he would have the deck watchmen and

junior officers perform a roving watch, which included checking the lines, inspecting the

gangways, and monitoring the spillage on the deck. 42 Chief Officer Malais testified that

the junior officers had the authority to order that the deck be cleaned. 43 Both Plaintiff and

Isaac Williams, another Dockside employee, testified that they witnessed crewmembers

of the M/V HERCULES OCEAN, owned by Diamond Star, attempting to clean the grain

spillage from the deck. 44 Cargill employee Damien Robinson likewise testified that the

Diamond Star crew would continuously clean up as the loading job took place 45 and that

the walkway was typically swept by a crewmember of the ship. 46 Plaintiff argues this

shows that Diamond Star retained some control of the deck and walkway. 47

        The Court finds that material facts are in dispute as to whether Diamond Star

maintained active control of the walkway where Plaintiff slipped and fell. While it is

undisputed that Cargill was in control of the loading operation, the parties dispute who

was responsible for cleaning the walkway and whether Diamond Star maintained active

control of the walkway or completely turned the walkway over to Cargill. Because there



39 R. Doc. 70-1 at 12; R. Doc. 80 at 4-6.
40 R. Doc. 70-5 at 6-7.
41 R. Doc. 70-1 at 12.
42 R. Doc. 73-15.
43 R. Doc. 73-19.
44 R. Doc. 73-2 at 2 (citing R. Doc. 73-17 at 3; R. Doc. 73-18 at 1).
45 R. Doc. 70-7 at 21.
46 R. Doc. 73-20 at 1.
47 R. Doc. 73 at 4.


                                                        7
are material facts in dispute, Diamond Star is not entitled to judgment as a matter of law

that it did not breach the active control duty. The motion for summary judgment filed by

Diamond Star is denied as to this claim.

        III.     Duty to Intervene

        The duty to intervene provides that a vessel owner can be liable if it fails to

intervene when (1) it has actual knowledge of an unreasonably dangerous condition that

has developed during the course of the stevedoring operations and (2) it knows that the

stevedore, in the exercise of obviously improvident judgment, intends to continue

working in the face of the danger and cannot be relied upon to protect its workers. 48 A

condition is unreasonably dangerous when it is “so hazardous that anyone can tell that its

continued use creates an unreasonable risk of harm even when the stevedore’s expertise

is taken into account.” 49 “There is a distinction between knowledge of a condition and

knowledge of the dangerousness of that condition.” 50 “Knowledge that a condition or even

a defect exists, does not imply knowledge that the condition is dangerous.” 51 A vessel

owner is generally permitted to rely on the stevedore’s expert judgment as to the safety of

its working conditions 52 and “is entitled to rely on the stevedore’s judgment that the

condition, though dangerous, was safe enough.” 53


48 Fontenot, 227 F. App'x at 402-03; see also Clay, 74 F.Supp.2d at 673.
49 Randolph v. Laeisz, 896 F.2d 964, 971 (5th Cir. 1990) (quoting Greenwood v Societe Francaise De, 111
F.3d 1239, 1249 (5th Cir. 1997)).
50 Id.
51 Casaceli v. Martech Intern. Inc., 774 F.2d 1322, 1330 (5th Cir. 1985); see Fontenot, 227 F. App’x 397 at

*6 (finding no duty to intervene when vessel owner did not know or believe that a trash bag blocking a
walkway created an unreasonable risk of harm, regardless of whether vessel owner was aware of the
obstruction); Woods v. Sammisa Co., 837 F.2d 842, 853 (5th Cir. 1989) (finding no duty to intervene when
vessel owners were aware that a condition existed but were unaware that the condition posed an
unreasonable risk of harm); Pledger v. Phil Guilbreau Offshore, Inc., 88 F. App’x 690, 692 (5th Cir. 2004)
(finding no duty to intervene when neither stevedore nor shipowner thought the algae on the deck created
an unreasonable risk of harm); see also Futo v. Lykes Bros. Steamship Co., 742 F.2d 209 (5th Cir. 1984).
52 Id. (citing Greenwood, 111 F.3d at 1249).
53 Randolph, 896 F.2d at 971 (citing Helaire v. Mobil Oil Co., 709 F.2d 1031, 1039 n 12 (5th Cir. 1983);

Scindia, 451 U.S. at 180).

                                                    8
        Diamond Star argues the grain spilled on the deck of the M/V HERCULES OCEAN

was not an unreasonably dangerous condition and thus it had no duty to intervene

because it had no actual knowledge of such a condition. 54 Plaintiff argues the grain spilled

in the walkway was an unreasonably dangerous condition, triggering Diamond Star’s

duty to intervene. 55 It is undisputed that no other workers slipped or fell because of the

grain on the deck of the M/V HERCULES OCEAN. 56 It is also undisputed that no one

from Cargill or Dockside spoke with any crewmember of the M/V HERCULES OCEAN

about cleaning up the grain spilled on the deck. 57 Cargill employee Damien Robinson 58

and Dockside employees Anthony Welch, 59 Isaac Williams, 60 Kevin Cole, 61 and Victor

Dorsey 62 testified that grain spillage was common and to be expected in this kind of

loading operation. 63 Chief Officer Malais testified that the spillage on the deck of the M/V

HERCULES OCEAN was a normal amount of spillage. 64 Damien Robinson testified that

he did not consider the spillage on the deck of the M/V HERCULES OCEAN excessive. 65

Isaac Williams testified that on previous occasions, he witnessed similar amounts of grain

spilled on the decks of other ships. 66 Plaintiff testified that on the morning of his accident,

he was not concerned about walking through the pile of grain and was not concerned

about slipping. 67 Diamond Star argues this shows that the grain on the deck of the M/V



54 R. Doc. 70-1; R. Doc. 81.
55 R. Doc. 73.
56 R. Doc. 70-2 at 3; R. Doc. 73-2 at 3.
57 R. Doc. 70-2 at 4; R. Doc. 73-2 at 3.
58 R. Doc. 70-7 at 3-4.
59 R. Doc. 70-5 at 10-12.
60 R. Doc. 70-6 at 12-13.
61 R. Doc. 70-8 at 7.
62 R. Doc. 70-9 at 2-3.
63 R. Doc. 70-1 at 15.
64 R. Doc. 70-13 at 2.
65 R. Doc. 81-1 at 2-3.
66 R. Doc. 70-5 at 23-24.
67 R. Doc. 73-30 at 1-2.


                                               9
HERCULES OCEAN was not an unreasonably dangerous condition, and thus it had no

actual knowledge of such a condition. 68 Plaintiff argues Diamond Star had actual

knowledge of an unreasonably dangerous condition because it was responsible for

cleaning the deck and maintaining the walkway 69 and because Dockside employee

Anthony Welch testified that although grain spillage was common, the amount of spillage

in the walkway where Plaintiff fell would not be found elsewhere. 70

        Based on the undisputed facts, the Court finds as a matter of law that the spillage

did not create an unreasonably dangerous condition. The grain spilled on the deck of the

M/V HERCULES OCEAN was not “so hazardous that anyone [could] tell that its

continued use create[d] an unreasonable risk of harm.” 71 Rather, multiple witnesses

testified that this type of grain spillage was common. 72 Plaintiff himself testified that on

the morning of his accident, he was not concerned about slipping or walking through the

pile of grain. 73 Regardless of whether Diamond Star was aware of the grain spilled on the

deck and walkway, “[k]nowledge that a condition or even a defect exists, does not imply

knowledge that the condition is dangerous.” 74

        Because an unreasonably dangerous condition did not exist, Diamond Star could

not have actual knowledge of an unreasonably dangerous condition, and it had no duty to

intervene. Diamond Star is entitled to judgment as a matter of law that it did not breach

the duty to intervene. The motion for summary judgment filed by Diamond Star is granted

as to this claim.


68 R. Doc. 70-1; R. Doc. 81.
69 R. Doc. 73 at 4-8.
70 R. Doc. 73-10 at 2 (“It don’t be like that everywhere.”).
71 Id. (quoting Greenwood, 111 F.3d at 1249).
72 R. Doc. 70-5 at 10-12; R. Doc. 70-6 at 12-13; R. Doc. 70-7 at 3-4; R. Doc. 70-8 at 7; R. Doc. 70-9 at 2-3.
73 R. Doc. 73-30 at 1-2.
74 Casaceli, 774 F.2d at 1330; see also Futo, 742 F.2d 209.


                                                      10
                                   CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the motion for summary

judgment filed by Diamond Star Shipping, PTE LTD 75, is GRANTED IN PART.

Defendant is entitled to judgment as a matter of law that it did not breach the turnover

duty or the duty to intervene.

           IT IS FURTHER ORDERED that the motion for summary judgment filed by

Diamond Star Shipping, PTE LTD 76, is DENIED as to the claim of breach of the active

control duty.

           New Orleans, Louisiana, this 1st day of November, 2018.


                                         ________________________________
                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE




75   R. Doc. 70.
76   R. Doc. 70.

                                           11
